Citation Nr: 1530749	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-48 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to June 18, 2014, and a rating in excess of 40 percent effective from June 18, 2014, for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

In April 2011 the RO granted service connection for radiculopathy of the left lower extremity associated with the Veteran's lumbosacral spine disability as well as a total disability rating based on individual unemployability (TDIU).

In May 2014, the Board remanded this matter in order to schedule the Veteran for a VA examination to assess the current severity of his lumbosacral spine disability.  The record reflects that such a VA examination was conducted in June 2014; thus, there has been substantial compliance with the May 2014 remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

By January 2015 rating decision, the RO granted a 40 percent for degenerative disc disease of the lumbosacral spine, effective from June 18, 2014.  The Veteran has continued his appeal for higher ratings prior to and effective from June 18, 2014.  Further, the Board notes that the Veteran has been granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating), effective from May 22, 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he should be entitled to a rating in excess of 20 percent prior to June 18, 2014, and a rating in excess of 40 percent effective from June 18, 2014, for a lumbosacral spine disability.

In a letter dated in November 2014, the Veteran reported that the information he recently received from the University of Michigan's Radiology Department was not available at the time of his final compensation examination.  The Board notes that his evidence consists of records pertaining to the laminectomy the Veteran underwent in November 2013, as well as reports of pre- and post-surgical x-rays and MRIs of his lumbar spine.  Further, in the letter dated in November 2014, the Veteran advised that his back continued to get worse.  He indicated that on November 26th, at the "VA Health Center in Ann Arbor", he underwent an "SI procedure on the right side of the spine", and claimed that this kept him in bed, while taking pain medication, for the past three days.  Review of the most recent VA examination in June 2014 shows that while the University of Michigan records were not of record at that time, the examiner did note that the Veteran underwent a laminectomy in November 2013.  Also, review of the claims folder does not show that any records associated with the "SI procedure" reported by the Veteran to have happened in November 2014 have been obtained or accounted for.  In the supplemental statement of the case (SSOC) issued in January 14, 2015, the RO indicated in the list of evidence that "VAMC Ann Arbor treatment records from October 3, 2006 to January 12, 2015", had been considered, however, review of the record shows that only treatment records dated through April 2011 from the Ann Arbor VAMC have been associated with the claims folder.  

In view of the foregoing, to include the Veteran's competent assertions that his back continues to get worse, as well as his report of being confined to bed for at least 3 days following a medical procedure on his back, while the June 2014 VA examination is not necessarily too old to adequately evaluate these disabilities, because there may have been significant changes since then, and to ensure that the Veteran's contentions are sufficiently considered by a VA examiner, a more contemporaneous medical examination is in order.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, attempts should be made to obtain complete treatment records for the Veteran from the Ann Arbor VAMC, to specifically include any records pertaining to the reported SI procedure in November 2014.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete and current treatment records for the Veteran from the Ann Arbor VAMC, dated from April 2011 to the present, pertaining to any treatment or procedures he received for his lumbar spine or back condition(s).  This should specifically include any records pertaining to the "SI procedure" that he reportedly underwent on November 26, 2014.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected lumbosacral spine disability. The examiner must review the claims folder, which has been transferred to Virtual VA and/or VBMS, and the report must include a notation that this review has occurred.  Any necessary tests should be performed.  All pertinent orthopedic and neurological pathology [including any muscle spasm, abnormal gait, abnormal spinal contour, and ankylosis (favorable or unfavorable)] should be annotated in the examination report. 

The examiner should also specify the ranges of motion of the Veteran's lumbar spine, as well as the specific point (if any) at which motion is painful.  The examiner should discuss whether the Veteran's low back pain significantly limits his functional ability during flare-ups or with extended use and whether the affected joint exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  

The examiner should also note whether there have been incapacitating episodes due to the lumbosacral spine disability, and if so, to discuss the frequency and duration of these episodes during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS, i.e., disc disease) requiring bed rest prescribed by a physician and treatment by a physician.

A complete rationale should be provided for all opinions offered, and the foundation for all conclusions should be clearly set forth. If any requested opinion cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation as to why this is so.

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




